DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2020 has been entered.

Previous Rejections
Applicant’s arguments, filed 10/26/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 7-8 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013).
Perez-Medina taught radiolabeled (e.g., chelator and isotope taught at ¶0010) PEGylated (i.e., reads on organic polymer) liposomes [claim one] comprising cholesterol and DSPE (e.g., reads on lipid) [0090], and having a negative surface charge, where the overall negative charge of the liposomes helped to stabilize them in vivo [0141, Table 1]. Said liposomes were suitable for PET imaging of, and therapeutic delivery to, tumor cells [abstract and 0103].
Although liposome-forming lipids were taught [0090, 0107, 0134], the claimed succinyl-DPPE was not taught, as recited in claim 1.
Shahid taught [generally, throughout, and specifically at the whole of page 16] the anionic phospholipid DPPE-succinyl as a matrix phospholipid, in the formation of liposomes. The negatively charged head-group of DPPE-succinyl makes it of great interest for the design of carriers having PEG-lipid surfaces, for the delivery of therapeutic and diagnostic agents to tumors, metastases and various other inflammation sites.
Since Perez-Medina taught liposomes having a negative surface charge, for delivery to, and imaging of, tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include DPPE-succinyl within Perez-Medina, as taught by Shahid. An ordinarily skilled artisan would have been motivated to include an anionic vesicle-forming lipid of great interest for the design of carriers, for the delivery of therapeutic and diagnostic agents to tumors, as taught by Shahid [Shahid; page 16].
Perez-Medina, in view of Shahid, reads on claims 1-3 and 7.

Claims 11-12 are rendered prima facie obvious because Perez-Medina taught therapeutics, inclusive of taxol or doxorubicin (e.g., chemotherapeutic drug) [claims 24, 27-28, 30].
Claim 13 is rendered prima facie obvious because Perez-Medina taught mean diameters of from about 10 nm to about 1 µm [claims 9-10].
Claim 13 recites an average diameter from 30 nm to 300 nm. Perez-Medina taught mean diameters of from about 10 nm to about 1 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 15 is rendered prima facie obvious because Perez-Medina taught a zeta potential of -26.1 ± 8.9 mV. 
Claim 15 recites a negative surface charge of from -15 mV to -25 mV. Perez-Medina taught a zeta potential of -26.1 ± 8.9 mV. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
The Applicant argued unexpected results in that liposomes having a negative surface charge perform differently than liposomes having positive charges, to which the 
Jonah teaches that biodistribution varies with the surface charge of the liposome [abstract, Tables II-III, Figures 1-6]. It is clear that the liposomal surface is an important determinant of liposome interactions with cellular membranes, and that modification of the liposomal surface is a potential method of directing liposome-encapsulated drugs to specific tissues [page 347, last paragraph]. 
It appears expected, rather than unexpected, that liposomes having a negative surface charge perform differently than liposomes having positive charges. The Applicant’s allegations of an unexpected effect, by the surface charge of the liposome, are non-persuasive.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013) and further in view of Petersen et al (US 2015/0202336 A1).
The 35 U.S.C. 103 rejection over Perez-Medina and Shahid was previously described.
Although Perez-Medina taught isotopes and chelators suitable for PET imaging, as discussed, Perez-Medina did not teach the instantly claimed isotopes and chelators recited in claims 4-6.
Petersen taught liposome compositions comprising radionuclides useful in diagnostic (PET imaging techniques) and therapy of cancerous tissue [abstract]. The said radionuclides included 64Cu, 68Ga and 177Lu [0086-87, 0091]. Chelators of the radionuclides included DOTA, and derivatives thereof [claims 49-50; ¶0057].
64Cu, 68Ga, 177Lu DOTA and derivatives thereof, as taught by Petersen. An ordinarily skilled artisan would have been motivated to include radionuclides and chelators useful in PET imaging, as taught by Petersen [Petersen; Abstract, 0057, 0086-87, 0091 and at claims 49-50].

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 9-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013) and further in view of Woodle et al (USP 5,013,556).
The 35 U.S.C. 103 rejection over Perez-Medina and Shahid was previously discussed. 
Additionally, Perez-Medina taught [0141] that the presence of polyethylene glycol chains on the surface of the liposomes efficiently helped to prevent opsonization and their subsequent removal from circulation.
Perez-Medina was silent the amounts of lipid, as recited in claims 9-10 and 14.
However, Woodle taught that PEG-derivatized lipids, at 1-20 mole %, evade the reticuloendothelial system (RES) by increasing the liposome circulation time in the blood, 
It would have been prima facie obvious to one of ordinary skill in the art to formulate Perez-Medina’s liposomes with 1-20 mol % PEG-derivatized lipids, as taught by Woodle. An ordinarily skilled artisan would have included the derivatized lipids at 1-20 mol % because at said amounts, pegylation allows for the evasion, by the liposome, of the RES, as taught by Woodle [Woodle; col 1, lines 52-67 and at the abstract].
Claim 9 recites 0.5-10 weight percent lipid. Claim 10 recites at least 3 mole percent lipid. Claim 14 recites from 0.5-2 weight percent or from 5-9 weight percent lipid. Woodle taught 1-20 mol % derivatized lipid. A prima facie case of obviousness exists because of overlap, as discussed above. 
Further, regarding claims 9 and 14, the instant claims recite weight percentages, where Woodle taught mole percentages. However, it is prima facie obvious for the skilled artisan to mathematically determine weight percentages, from mole percentages.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.